DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/04/2021 has been entered and fully considered.
Claims 21-40 are pending of which claims 21, 28, and 35 are independent.
The instant application is a continuation of parent case of 15/612812 (US PAT 10742548).
The Terminal Disclaimer filed on 2/04/2021 obviates the double patenting rejection previously made in view of US PAT 10742548.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art in the parent case 15/612812 has still been found to be the closest prior art and the claims are still therefore allowable based on the Applicant’s arguments presented in the last two paragraphs of the agenda for the Applicant’s Interview conducted on 3/19/20 with respect to packet accounting identifiers and packet forwarding identifiers in a header. 
Independent claim 21 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):

configure the header of the packet to include a set of packet forwarding identifiers, different from the set of packet accounting identifiers, that identifies a set of devices associated with the path and via which the packet is to be forwarded; and provide the packet to a second device, of the set of devices associated with the path, via a link between the first device and the second device, to enable the second device to perform an action based on the set of packet accounting identifiers.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of independent claim 21 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims 22-27 are also allowed for the same reasons as mentioned above for the corresponding parent claim 21.
Independent claim 28 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…configure one or more headers of the one or more packets to include one or more respective sets of packet accounting identifiers that identify the one or more paths and the first network device, and to include, in each of the one or more headers of the one or more packets, an indicator that indicates a presence of the respective set of packet accounting identifiers in the header of the packet and indicates that the 
Therefore, the above limitation(s) in combination with the remaining limitation(s) of independent claim 28 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims 29-34 are also allowed for the same reasons as mentioned above for the corresponding parent claim 28.
Independent claim 35 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…configuring, by the first device, a header of the packet to include a set of packet accounting identifiers that identifies the first device and the path, and to include, in the header of the packet, an indicator that indicates a presence of the set of packet accounting identifiers in the header of the packet and indicates that the set of packet accounting identifiers is to be used to account for traffic and not for traffic forwarding;


Therefore, the above limitation(s) in combination with the remaining limitation(s) of independent claim 35 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims 36-40 are also allowed for the same reasons as mentioned above for the corresponding parent claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474